DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DEBORAH M. SUAREZ,
                             Appellant,

                                     v.

          WILIMINGTON SAVINGS FUND SOCIETY, FSB,
  d/b/a CHRISTINA TRUST NOT IN ITS INDIVIDUAL CAPACITY BUT
     SOLELY AS TRUSTEE FOR SC PARK LANE TURST 2019-I,
                          Appellee.

                              No. 4D21-883

                              [April 14, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE18-
012346.

  Niles B. Whitten of The Law Office of Niles B. Whitten, PLLC,
Gainesville, for appellant.

  Melisa Manganelli of Law Offices of Mandel, Manganelli & Leider, P.A.,
Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.